DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument 
Applicant's arguments filed on 08/08/2022 have been fully considered but they are not fully persuasive. Although examiner agrees in light of the current amendments of claim 1, that “the second acoustic reflector being a mirrored version of the first acoustic reflector about an aperture direction, the first acoustic reflector” overcome the embodiment of Fig. 8 of Detlefsen. However, in the embodiment of Fig 14 of Detlefsen, the second acoustic reflector is a mirrored version of the first acoustic reflector that is mirrored about an aperture direction. 

    PNG
    media_image1.png
    359
    497
    media_image1.png
    Greyscale
                      
    PNG
    media_image2.png
    270
    361
    media_image2.png
    Greyscale
 
Figs. 8 (right) and 14 (left) of Detlefsen
So, it would have been an obvious design variation in the form of the combination of the embodiments of Figs. 8 and 14 to form the second acoustic reflector being a mirrored version of the first acoustic reflector that is mirrored about an aperture direction, wherein the first acoustic reflector including acoustic reflector fingers with slanted pitches and extending from a bus bar, the slanted pitches including two different spacings between two different respective portions of adjacent acoustic reflector fingers of the first acoustic reflector, the two different portions of the adjacent acoustic reflector fingers each extending substantially perpendicular to the bus bar. 
Furthermore, Detlefsen discloses in Fig. 8, at least two different spacings between two different respective portions of the adjacent acoustic reflector fingers of the acoustic reflectors as well as teaches in Fig. 14 a continuous slanted portion of different spacings between different respective portions of the adjacent acoustic reflector fingers of the acoustic reflectors.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have three or more different spacings between three or more portions the adjacent acoustic reflector fingers of the acoustic reflectors as in between two different spacings between two different portions of the adjacent acoustic reflector fingers of the acoustic reflectors and the continuous slanted portion of different spacings between different respective portions of the adjacent acoustic reflector fingers of the acoustic reflectors to have different variants of the design. It would have been an obvious extension of the design concept of Detlefsen.
Reason for Allowance
As part of AFCP2.0 practice, examiner reached out to applicant and agreement was (please see interview summary) reached in making amendments to claims 1, 9 and 15 as follows which overcomes the prior art of record Detlefsen, since in slanted spacing, Detlefsen doesn’t teach or even hint in any of the embodiments that “the three different spacings including a first spacing and a second spacing, the two different portions of the adjacent acoustic reflector fingers each extending substantially perpendicular to the bus bar, the different portions of the adjacent acoustic reflector fingers including a first portion with the first spacing and second and third portions with the second spacing, the second and third portions being on opposing sides of the first portion”.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Aaron Davis (Reg. no. 62,027) on 8/25/2022.
The application has been amended as follows: 

(Currently Amended) A multi-mode surface acoustic wave filter comprising:
a plurality of interdigital transducer electrodes including a first interdigital transducer electrode and a second interdigital transducer electrode, the first interdigital transducer electrode being longitudinally coupled to the second interdigital transducer electrode, and the first interdigital transducer electrode including interdigital transducer electrode fingers having substantially uniform pitch; and
acoustic reflectors including a first acoustic reflector and a second acoustic reflector on opposing sides of the plurality of interdigital transducer electrodes, the second acoustic reflector being a mirrored version of the first acoustic reflectorthat is mirrored about an aperture direction, the first acoustic reflector including acoustic reflector fingers with slanted pitches and extending from a bus bar, the slanted pitches including three different spacings between first acoustic reflectorthe three different spacings including a first spacing and a second spacing, the the different portions of the adjacent acoustic reflector fingers including a first portion with the first spacing and second and third portions with the second spacing, the second and third portions being on opposing sides of the first portion, and the multi-mode surface acoustic wave filter is configured to filter a radio frequency signal.

(Currently Amended) The multi-mode surface acoustic wave filter of claim 7 further comprising a temperature compensation layer over the two metal layers, and a piezoelectric layer in physical contact with the first interdigital transducer electrode. 

(Original) The multi-mode surface acoustic wave filter of claim 1 wherein the acoustic reflector fingers have stepped lengths.

(Original) The multi-mode surface acoustic wave filter of claim 1 further comprising a temperature compensation layer and a piezoelectric layer, the temperature compensation layer being positioned over the plurality of interdigital transducer electrodes and the piezoelectric layer.

(Original) The multi-mode surface acoustic wave filter of claim 4 wherein the temperature compensation layer is a silicon dioxide layer.

(Original) The multi-mode surface acoustic wave filter of claim 1 further comprising a support substrate and a piezoelectric layer on the support substrate, the plurality of interdigital transducer electrodes being on and in physical contact with the piezoelectric layer.

(Previously Presented) The multi-mode surface acoustic wave filter of claim 1 wherein the first interdigital transducer electrode includes two metal layers.

(Original) The multi-mode surface acoustic wave filter of claim 1 wherein the plurality of interdigital transducer electrodes include a third interdigital transducer electrode that is longitudinally coupled to the second interdigital transducer electrode.

(Currently Amended) A method of filtering a radio frequency signal with a multi-mode surface acoustic wave filter, the method comprising:
providing a radio frequency signal to the multi-mode surface acoustic wave filter;
filtering the radio frequency signal with the multi-mode surface acoustic wave filter, the multi-mode surface acoustic wave filter including a plurality of longitudinally coupled interdigital transducer electrodes and first and second acoustic reflectors on opposing sides of the plurality of longitudinally coupled interdigital transducer electrodes, the second acoustic reflector being a mirrored version of the first acoustic reflector that is mirrored about an aperture direction, a first interdigital transducer electrode of the longitudinally coupled interdigital transducer electrodes including interdigital transducer electrode fingers having substantially uniform pitch,the first acoustic reflectorthree different spacings between the three different spacings including a first spacing and a second spacing, the different portions of the adjacent acoustic reflector fingers including a first portion with the first spacing and second and third portions with the second spacing, the second and third portions being on opposing sides of the first portion, and the 
during the filtering, suppressing a spurious response due to shear horizontal mode of the multi-mode surface acoustic wave filter with the acoustic reflectors of the multi-mode surface acoustic wave filter.

(Original) The method of claim 9 further comprising providing temperature compensation during the filtering with a temperature compensation layer of the multi-mode surface acoustic wave filter, the temperature compensation layer being positioned over the plurality of longitudinally coupled interdigital transducer electrodes and a piezoelectric layer on which the plurality of interdigital transducer electrodes are positioned.

(Currently Amended) The method of claim 9 wherein the first interdigital transducer electrode includes two metal layers.

(Original) The method of claim 9 wherein the multi-mode surface acoustic wave filter further includes a support substrate and a piezoelectric layer over the support substrate, the plurality of longitudinally coupled interdigital transducer electrodes being over and in physical contact with the piezoelectric layer.

(Original) The method of claim 9 wherein the method is performed in a mobile wireless communication device.

(Original) The method of claim 9 wherein the multi-mode surface acoustic wave filter is included in a receive filter.

(Currently Amended) A packaged module comprising:
a multi-mode surface acoustic wave filter on a packaging substrate, the multi-mode surface acoustic wave filter configured to filter a radio frequency signal, the multi-mode surface acoustic wave filter including a plurality of longitudinally coupled interdigital transducer electrodes and first and second acoustic reflectors on opposing sides of the plurality of longitudinally coupled interdigital transducer electrodes, the second acoustic reflector being a mirrored version of the first acoustic reflector that is mirrored about an aperture direction, a first interdigital transducer electrode of the plurality of longitudinally coupled interdigital transducer electrodes including interdigital transducer electrode fingers having substantially uniform pitch, the first acoustic reflectorand extending from a bus bar, the slanted pitches including three different spacings between the three different spacings including a first spacing and a second spacing, the different respective portions of the adjacent acoustic reflector fingers including a first portion with the first spacing and second and third portions with the second spacing, the second and third portions being on opposing sides of the first portion, and the  fingers each extending substantially perpendicular to the bus bar; and
other circuitry on the packaging substrate and in communication with the multi-mode surface acoustic wave filter.

(Original) The packaged module of claim 15 wherein the other circuitry includes a radio frequency amplifier.

(Original) The packaged module of claim 15 wherein the other circuitry includes a radio frequency switch.

(Original) The packaged module of claim 15 wherein the multi-mode surface acoustic wave filter is included in a receive filter of a multiplexer.

(Currently Amended) The packaged module of claim 15 wherein the slanted pitches include three different spacings between three different respective portions of adjacent acoustic reflector fingers

(Original) The packaged module of claim 15 wherein the multi-mode surface acoustic wave filter further includes a temperature compensation layer and a piezoelectric layer, the temperature compensation layer being positioned over the plurality of interdigital transducer electrodes and the piezoelectric layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843